Case 1:17-cv-00116-IMK-JPM Document 322-1 Filed 01/16/20 Page 1 of 3 PageID #: 4291



                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

                                     )
       BIOGEN INTERNATIONAL GMBH and )
       BIOGEN MA INC.,               )
                                     )
                       Plaintiffs,   )
                                     )                   Civil Action No. 17-cv-116-IMK
                 v.                  )
                                     )                   HIGHLY CONFIDENTIAL
       MYLAN PHARMACEUTICALS, INC.,  )                   (Filed Under Seal)
                                     )
                       Defendant.    )
                                     )
                                     )



                                 CERTIFICATE OF SERVICE

             I hereby certify that on January 16, 2020 a true and correct copy of PLAINTIFFS’

      DEPOSITION         DESIGNATIONS          WITH       DEFENDANT’S           COUNTER-

      DESIGNATIONS AND OBJECTIONS was filed under seal and served a copy of the

      same on the below counsel via email:

      Gordon H. Copland, Esq.
      Gordon.Copland@steptoe-johnson.com
      William J. O’Brien, Esq.
      William.Obrien@steptoe-johnson.com
      Steptoe & Johnson PLLC
      400 White Oaks Blvd.
      Bridgeport, WV 26330

      Shannon M. Bloodworth
      sbloodworth@perkinscoie.com
      Brandon M. White
      bmwhite@perkinscoie.com
      Michael A. Chajon
      mchajon@perkinscoie.com
      Perkins Coie LLP
      700 13th Street NW
      Suite 600
      Washington, DC 20005
Case 1:17-cv-00116-IMK-JPM Document 322-1 Filed 01/16/20 Page 2 of 3 PageID #: 4292




      Courtney M. Prochnow
      cprochnow@perkinscoie.com
      Perkins Coie LLP
      1888 Century Park, East
      Suite 1700
      Los Angeles, CA 90067

      David L. Anstaett
      danstaett@perkinscoie.com
      Emily J. Greb
      egreb@perkinscoie.com
      Perkins Coie LLP
      1 East Main Street, Suite 201
      Madison, WI 53703

      Counsel for Defendant Mylan Pharmaceuticals Inc.


                                                          /s/ Sandra K. Law
                                                         James F. Companion (#790)
                                                         Sandra K. Law (#6071)
                                                         Frank X. Duff (#1065)
                                                         Schrader Companion Duff & Law,
                                                         PLLC
                                                         401 Main Street
                                                         Wheeling, WV 26003
                                                         Phone: (304) 233-3390
                                                         Fax: (304) 233-2769
                                                         Attorneys for Plaintiffs
                                                         Biogen International GmbH
                                                         and Biogen MA Inc.
      Of Counsel:

      James B. Monroe
      Sanya Sukduang
      Paul W. Browning
      Laura M. Masurovsky
      Eric J. Fues
      Li Feng
      Andrew E. Renison
      Aaron G. Clay
      Jeanette M. Roorda
      John E. Nappi
      FINNEGAN, HENDERSON,
      FARABOW, GARRETT & DUNNER, LLP
Case 1:17-cv-00116-IMK-JPM Document 322-1 Filed 01/16/20 Page 3 of 3 PageID #: 4293



      901 New York Avenue, N.W.
      Washington, DC 20001-4413
      (202) 408-4000
